DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8, 10, 13, 21-30 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to buffering downlink signals received from multiple transmission reception points (TRPs).
		Zhou et al (US 20210112561 A1) discloses to receive downlink signals from multiple TRPs. A default beam for each TRP is determined based on the lowest CORESET ID. When the UE is unable to receive default beams from the multiple TRPs concurrently, one TRP is prioritized to use the default beam to send downlink signal and another TRP uses a different beam corresponding to the default beam used by the prioritized TRP (Fig. 5, Par 0060-0063, Par 0099-0108, Par 0113-0120).
		Zhou does not disclose, to “select a downlink signal processing method for receiving downlink signals from at least a first signal processing method using a quasi-co-location (QCL) assumption for a single CORESET or a second signal processing method using QCL assumptions for two CORESETs, wherein selecting and switching between the first and second signal processing methods is based on radio resource control (RRC) signaling”.
		Guan et al (US 20210083748 A1) discloses that a UE determines a correspondence among a transmit beam of the network, a receive beam of the UE and an antenna panel of the UE based on beam measurement and transmits a beam measurement report to the network including the mapping of the transmit beam, receive beam, and antenna panel. The UE also sends beam switching time between any two receive beams in the same antenna panel and between any two receive beams in different antenna panels. Based on the UE beam switching time, the network schedules downlink transmission to the UE (Fig. 2, Par 0019-0024, Par 0039-0045, Par 0050-0057).
		Guan does not disclose, to “select a downlink signal processing method for receiving downlink signals from at least a first signal processing method using a quasi-co-location (QCL) assumption for a single CORESET or a second signal processing method using QCL assumptions for two CORESETs, wherein selecting and switching between the first and second signal processing methods is based on radio resource control (RRC) signaling”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473